Per Curiam:
The only respect wherein we deem it necessary to modify the judgment herein is in regard to the amount due the appellant Ficke upon the principal and interest of the chattel mortgage held by him. Upon the testimony, such amount should have been stated at $943.35, instead of $883.46, as found. The twentieth finding of fact and the third and fourth conclusions of law will be changed so as to show the amount due Ficke to be $943.35 instead of $883.46. As thus modified the judgment appealed from will be affirmed, with costs to Johanns and Ficke, as against the appellant Dunn, but without any costs as between them. If either appellant Johanns or Ficke has, however, paid for the printing of the ease on appeal (as to which there is no proof before us) the expense thereof will be allowed the party so paying as a necessary disbursement and included in the amount adjudged to be paid to him. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Judgment modified as stated in opinion, and as *898modified affirmed, with costs to Johanns and Ficke as against the appellant Dunn, but without costs as between them. Order to be settled on notice.